UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1858


KATHERINE R. DAUPHIN,

                    Plaintiff - Appellee,

             v.

BEVERLY L. HENNAGER,

                    Defendant - Appellant,

             and

LOUIS A. JENNINGS,

                    Defendant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:15-cv-00149-LO-TCB)


Submitted: November 7, 2018                                  Decided: December 3, 2018


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beverly L. Hennager, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Beverly L. Hennager appeals the district court’s order adopting the magistrate

judge’s recommendation to validate an attorney’s charging lien filed by Hennager’s

former law firm, Troutman Sanders LLP. We have reviewed the record and find no

reversible error. Accordingly, we grant Troutman Sanders’ motion to intervene and

affirm for the reasons stated by the district court. See Dauphin v. Hennager, No. 1:15-cv-

00149-LO-TCB (E.D. Va. June 15, 2018). We deny Hennager’s application to proceed

in forma pauperis.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2